Exhibit 10.3

 

September     , 2005

 

[name]

[address]

 

Dear [name],

 

By this letter (the “Amendment”), Manugistics Group, Inc. (the “Company”) seeks
to revise your terms of employment by providing you an enhanced severance
package if, within one year following a Change in Control, (i) your employment
is terminated by the Company for reasons other than Cause or (ii) you resign
your employment for Good Reason.  While the provisions of this Amendment will
not affect the other terms and conditions of your employment, including your
at-will status, if you accept the terms of the Amendment, it will provide you
with compensation and benefits to which you would not otherwise be entitled. 
The terms of the Amendment are set forth below.  If you agree to accept those
terms, please sign and date this letter and return it to the Human Resources
Department.

 

If, within one year following a Change in Control, the Company terminates your
employment without Cause, or you resign for Good Reason, you will receive your
base salary in accordance with the Company’s regular payroll practices, and
benefits to the extent you are eligible to receive such benefits under the terms
of those plans following termination of employment, for a 12 month period
commencing on your termination date and you will not be eligible for any other
cash severance payments under this or any other employment agreement or other
benefit plan or arrangement.  Any period during which you are receiving these
payments and benefits is called your “Severance Period.”  You will not earn any
commission compensation or bonuses during this Severance Period.  During your
Severance Period, any option or restricted stock that you hold will continue to
vest or be exercisable in accordance with its terms, the terms of the plan, and
the Company’s practice.

 

For purposes of this Amendment and any other offer letter or stock option
agreement you have with the Company, “Change in Control,” “Cause,” and “Good
Reason” shall be defined in Exhibit A.  For any other matters described in your
original or amended offer letter, the definitions contained in those agreements
shall govern.  In addition, solely for purposes of any severance payment made
pursuant to this Amendment, the Company will continue to make all payments
regardless of any alternative employment you obtain after your Company
employment ends, provided the alternative employment does not violate the
Termination Agreement discussed below.  Nothing in this Agreement does or is
intended to impose any obligation on the Company to retain you in its employ or
to terminate your employment only for Cause.

 

To receive the severance described herein, you will be required to execute a
Termination Agreement at the time of termination, which will include a
non-compete and non-solicitation agreement and a full release of claims.  In
addition, you agree that this Amendment shall be construed to avoid any adverse
tax consequences to you under Internal Revenue Code Section 409A

 

--------------------------------------------------------------------------------


 

and that the Company may amend this Amendment from time to time as may be
necessary to that end, which could include, for example, delaying the
commencement of payments until six months after your termination.

 

Please signify your receipt by signing this letter.

 

 

 

 

 

 

Name

Date

 

 

 

 

 

 

 

 

Manugistics Group, Inc.

Date

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Definitions

 

A Change in Control for this purpose means the occurrence of any one or more of
the following events:

 

(i) sale of all or substantially all of the assets of the Company to one or more
individuals, entities, or groups acting together;

 

(ii) complete or substantially complete dissolution or liquidation of the
Company;

 

(iii) a person, entity, or group acquires or attains ownership of more than 50%
of the undiluted total voting power of the Company’s then-outstanding securities
eligible to vote to elect members of the Board of Directors (the “Board”)
(“Company Voting Securities”);

 

(iv) completion of a merger, consolidation, or reorganization of the Company
with or into any other entity unless the holders of the Company Voting
Securities outstanding immediately before such completion, together with any
trustee or other fiduciary holding securities under a Company benefit plan,
retain control because they hold securities that represent immediately after
such merger or consolidation at least 50% of the combined voting power of the
then outstanding voting securities of either the Company or the other surviving
entity or its ultimate parent;

 

(v) the individuals who constitute the Board immediately before a proxy contest
cease to constitute at least a majority of the Board (excluding any Board seat
that is vacant or otherwise unoccupied) immediately following the proxy contest;
or

 

(vi) during any two year period, the individuals who constitute the Board at the
beginning of the period (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board (excluding any Board seat that is
vacant or otherwise unoccupied), provided that any individuals that a majority
of Incumbent Directors approve for service on the Board are treated as Incumbent
Directors.

 

The Board or the Compensation Committee will have the same authority to
determine the existence of a Change in Control under this definition as it has
under the Amended and Restated 1998 Stock Option Plan (the “1998 Plan”).  In
addition, if the 1998 Plan would cause a grant of options or stock to terminate
or be converted under its terms and under the authority of the Board or the
Compensation Committee, the 1998 Plan will control.

 

--------------------------------------------------------------------------------


 

Cause means you:

 

(i) commit a material breach of your obligations or agreements with respect to
the Company;

 

(ii) commit an act of fraud, material dishonesty, or gross negligence with
respect to the Company or otherwise act with willful disregard for the Company’s
best interests;

 

(iii) fail or refuse to perform any duties delegated to you that are consistent
with the duties of similarly-situated executives or are otherwise required;

 

(iv) seize a corporate opportunity for yourself instead of offering such
opportunity to the Company if it is within the scope of the Company’s or its
subsidiaries’ or parent’s business; or

 

(v) are convicted of or plead guilty or no contest to a felony (or to a felony
charge reduced to misdemeanor), or, with respect to your employment, to any
misdemeanor (other than a traffic violation) or, with respect to your
employment, knowingly violate any federal or state securities or tax laws.

 

Good Reason means:

 

(i) the Company reduces your base salary without your consent; or

 

(ii) the Company assigns you duties materially inconsistent with, or
substantially diminishes, your status or responsibilities without your consent.

 

--------------------------------------------------------------------------------